Citation Nr: 0946112	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to 
December 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of an April 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

The Veteran appeared at a Board personal hearing before the 
undersigned Acting Veterans Law Judge in March 2009 in 
Washington, DC.  A transcript of the hearing is in the claims 
folder.  

This case was remanded in April 2009 for further development, 
and was then returned to the Board.


FINDING OF FACT

The Veteran did not have a psychiatric disorder, including 
symptoms of depression and anxiety, in service, and did not 
have chronic symptoms in service; did not have continuous 
psychiatric symptoms since service separation; a psychosis 
did not manifest to a compensable degree within one year of 
service separation; and the competent evidence demonstrates 
that the Veteran's current psychiatric disorder is not 
related to his active service.


CONCLUSION OF LAW

A psychiatric disorder, including depression and anxiety, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 105, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.307, 
3.309, 4.9 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126, was signed into law on November 9, 2000.  (West 
2002 & Supp. 2009).  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for 
service connection for a psychiatric disorder in the April 
2005 rating decision, he was provided notice of the VCAA in 
August 2004.  Additional VCAA letters were sent in September 
2005 and May 2009.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  In March 2006, the Veteran also received 
notice pertaining to the downstream disability rating and 
effective date elements of his claim, and was furnished a 
Supplemental Statement of the Case (SSOC) in September 2009.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All relevant evidence necessary to decide the issue on appeal 
has been identified and obtained.  The evidence of record 
includes service treatment records, service personnel 
records, private medical records, and statements and 
testimony from the Veteran.  The Veteran was afforded a VA 
examination in June 2009.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. 
§ 3.103 (2009).

Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be granted for a chronic disease 
of psychosis, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R.  §§ 
3.307, 3.309 (2009).  

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301 (2009).  

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).    

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d). 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, or other psychiatric symptomatology shown 
to have existed prior to service with the same manifestations 
during service, which was the basis of the service diagnosis, 
will be accepted as showing pre-service origin.  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation for VA disability compensation 
purposes.  Carpenter v. Brown, 8 Vet. App. 240 (1995); 
38 C.F.R. §§ 3.303(c), 4.9 (2009).

In this case, the Veteran contends that he has developed a 
psychiatric disability as a result of events in active 
service.  He testified that he experienced personality 
changes in service.  At the March 2009 personal hearing and 
in writing, the Veteran testified that he was harassed by a 
superior officer and forced to leave service early, which he 
believes contributed to his claimed psychiatric disability.  
He testified that he recalled being surprised when he was 
told that he would have to separate from service, he was 
concerned about disappointing his parents, was forced to make 
a decision to accept the discharge or face criminal charges.  
In an August 2004 written submission, the Veteran wrote that 
he was forced to partake in drug use during service.  

After a review of all the evidence, lay and medical, the 
Board finds that the weight of the evidence of record is 
against the Veteran's claim for service connection for a 
psychiatric disorder.  The Board finds that the Veteran did 
not have a psychiatric disorder, including symptoms of 
depression and anxiety, in service, and did not have chronic 
symptoms in service.  The service treatment records are 
negative for complaints, symptoms, diagnosis, or treatment of 
a psychiatric disorder.  In an August 2004 VA consent form, 
the Veteran wrote that he became depressed and anxious 
"[w]hen leaving the Army."    

At a June 2009 VA psychiatric examination, the Veteran told 
the VA examiner that he blamed his military experience for 
his suspiciousness of others.  The Veteran reported that he 
became depressed in service after his Captain gave him an 
order to shine his boots and he refused.  He also stated that 
he was questioned about illegal drug use in the barracks, 
which made him uncomfortable, and he thought the Captain was 
"out to get him."  The Veteran also blamed the military for 
his recreational drug use.  In his substantive appeal, the 
Veteran wrote that superiors in service gave him a joint of 
marijuana that he was partaking of for recreational use that 
was laced with crack cocaine, and that the one time use of 
crack cocaine is what caused him to become a drug addict to 
this day. 

The Veteran also testified that he was not sure if he was 
given a service separation examination when he was discharged 
in December 1988.  (See March 2009 Hearing Transcript, p. 
24).  The Board notes that, although a separation examination 
is not of record, the Veteran has never contended that he 
complained of or received treatment for a psychiatric 
disorder, to include depression or anxiety, in service, or 
that at the service separation examination he reported a 
history of psychiatric symptoms or complained of psychiatric 
symptoms at service separation.

The Board also finds that the Veteran did not have continuous 
psychiatric symptoms since service separation, including no 
evidence of a psychosis manifested to a compensable degree 
within one year of service separation as required for 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  
In this regard, at the March 2009 Board personal hearing, the 
Veteran testified that he experienced a change in personality 
in service and from the time that he was discharged from 
service.  He further testified that after service he went to 
see a recruiter to try to understand what had happened in 
service, that what happened in service had bothered him since 
service, and that from service separation in 1988 to the 
present he had held multiple jobs, he had relational 
problems, he isolated himself a lot, and felt he had self-
destructive tendencies, and felt unstable and "broke down."  

Post-service medical records include a February 2005 
statement from a social worker that described a session with 
the Veteran in March 2001.  The social worker wrote that the 
Veteran had exhibited classic symptoms of post-traumatic 
stress disorder (PTSD) during this session.  The February 
2005 licensed social worker letter reflects treatment of the 
Veteran for PTSD symptoms after the Veteran witnessed a March 
2001 murder of his friend and a customer in a barber shop 
where he worked.  Private medical records from 2006 show 
treatment for depression and insomnia, and contain a 
diagnosis of to rule out PTSD.  A February 2006 treatment 
entry during the Veteran's incarceration reflects diagnoses 
of PTSD and generalized anxiety disorder with insomnia, and 
attributed the PTSD to a the Veteran being a witness to 
(post-service) murder.  Such evidence tends to show a post-
service onset of symptoms, and post-service stressful event 
related to the post-service onset of symptoms.

The Veteran has submitted statements from family members that 
also describe a change in the Veteran's personality since 
discharge from service as compared to how he was before.  
They add that the Veteran's symptoms have continued to the 
present day.  (See March 2009 written statements from mother 
and father).  Similarly, in a written statement received in 
July 2005, the Veteran wrote that after service he was 
incarcerated on a hand gun charge and charged with a felony, 
experienced anti-social and depressive mental state, and 
experienced anxiety about making money to survive.  He 
reported that he had been incarcerated about 5 or 6 times for 
contempt for failure to pay child support and for driving on 
a suspended license.  In a December 2005 notice of 
disagreement, the Veteran wrote that his depression dated 
back to his release from service, and that after service when 
he returned home and was seen as a failure by family and 
friends he began experiencing depression.  Such evidence 
tends to show that the Veteran's symptoms began after service 
and not, as the Veteran has reported elsewhere, during 
service.

While the Veteran is competent to report symptoms he 
experienced at any time, including in service and after 
service, his assertion of a chronic disability dating back to 
service is outweighed by other lay and medical evidence, 
including the absence of any complaints, symptoms, diagnosis, 
or treatment for a psychiatric disorder in service, the lack 
of complaints or treatment for 13 years after service until 
March 2001, and the June 2009 VA examiner's opinion that 
relates current symptoms of psychiatric disorder to post-
service events and non-service-related etiologies.  See 
Buchanan v. Nicholson, 451 F.3d at 1336-7; see also Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  

The Board finds the history reported to the treating examiner 
in March 2001 regarding the death of a friend, without any 
reference to in-service events or any history of previous 
symptoms either in service or since service separation, to be 
of higher probative value because it is more contemporaneous 
to service, is more consistent with the Veteran's other 
reports of post-service onset of symptoms, and was made for 
treatment purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements in medical records when medical 
treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes 
of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth 
in order to receive proper care).  Such reported history of 
post-service onset of symptoms arising in conjunction with 
the death of a friend in 2001 is of more probative value that 
than his other reported histories that were made pursuant to 
the current claim for compensation, and which are 
inconsistent in the reporting of in-service, service 
discharge, or post-service onset of symptoms. 

The Board further finds that the weight of the competent 
evidence demonstrates that the Veteran's current psychiatric 
disorder is not related to his active service.  The June 2009 
VA psychiatric examination report reflects a negative nexus 
opinion that weighs against the Veteran's claim.  At the June 
2009 VA psychiatric examination, the Veteran told the VA 
examiner that he had anxiety over current issues of financial 
problems, unemployment, temporary housing, and the threat of 
incarceration (as a result of arrears for child support).  
The Veteran was diagnosed with Axis I Adjustment Disorder 
with mixed anxiety and depressed mood and Axis II Personality 
Disorder NOS with antisocial traits.  

The June 2009 VA examiner opined that the Veteran's reported 
symptoms of depression and anxiety were related to his 
current psychosocial stressors, all of which are of post-
service onset.  The June 2009 VA psychiatric examiner opined 
that it was more likely than not that the resolution of the 
Veteran's primary psychosocial stressor (financial problems) 
would result in the depressive and anxiety symptoms lifting.  
The June 2009 VA examiner's report and opinion reflect a 
thorough review of the history in the Veteran's claims file, 
and a reliance on accurate facts in forming the opinions.  
The VA examiner's rationale was premised on the fact that the 
Veteran reported that his depression and anxiety were related 
to his financial problems, the possibility of another 
incarceration due to missing child support payments, and the 
concern as to how he will survive given his current 
situation.  

To the extent the Veteran's current symptoms were attributed 
by the June 2009 VA examiner to a personality disorder, such 
evidence tends to weigh against the Veteran's claim because a 
personality disorder is not a disability for VA disability 
compensation purposes.  See Carpenter v. Brown, 8 Vet. App. 
240 (1995); 38 C.F.R. §§ 3.303(c), 4.9.  For example, the 
June 2009 VA psychiatric examiner's conclusion was that the 
Veteran's personality style and impulse control problems have 
more likely than not contributed to his impairment in 
occupational, social, and interpersonal functioning.  The VA 
examiner further opined that while the Veteran's personality 
style fueled his particular response to military stressors 
and his response to stressors in the workplace and his 
personal life, so it could not be said that his personality 
disorder was caused by active military service.

Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion (and that of his 
father and mother); however, while the Veteran and his 
parents are competent to report symptoms they have observed 
in the Veteran at any time, they have not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

To the extent the Veteran obliquely asserts that his 
psychiatric problems are related to a long history of drug 
abuse that he asserts began in service, such recreational 
drug use and abuse in service and after service is not a 
disability for VA disability compensation purposes, and any 
symptoms caused by such drug use may not be considered as 
related to service.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§ 3.301. 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a psychiatric 
disorder, including depression and anxiety, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding 
the merits of an outstanding issue.  That doctrine, however, 
is not applicable in this case because the preponderance of 
the evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b), 
3.102 (West 2002 & Supp. 2009).


ORDER

Service connection for a psychiatric disorder, including 
depression and anxiety, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


